 



Exhibit 10.1
TECHNOLOGY DEVELOPMENT AND SUPPLY AGREEMENT*
     This Agreement dated as of the 30th day of April, 2008 (“Effective Date”)
is by and between Lighting Science Group Corporation (“LSGC”), and Jamestown One
Times Square, L.P. (“JOTS”).
Background
LSGC and JOTS are entering into this Technology Development And Supply Agreement
with attached exhibits “A”, “B” and “D” related to the design, development,
manufacturing, supplying and maintenance of a 12’ diameter Times Square New
Year’s Eve Ball (the “Ball”) using LEDs to illuminate the Waterford Crystal
elements to be permanently installed on the roof top of the One Times Square
building (the “Project”).
LSGC is a leading developer and manufacturer of architectural lighting, signs
and displays using light-emitting diodes (“LEDs”).
JOTS would like LSGC to perform certain development, manufacturing, supply, and
maintenance services related to the Project; and LSGC is willing and able to
perform such services according to the terms of this Agreement.
1. Supply and Ordering of Goods.
     (a) LSGC will design, develop, manufacture and supply to JOTS, the products
and/or components listed on Exhibit A (the “Goods”). JOTS will purchase the
Goods from LSGC pursuant to purchase orders submitted by JOTS during the term
hereof (each a “Purchase Order”). The Goods supplied shall be delivered pursuant
to the Scope of Work set forth in Exhibit B, or such other Scope of Work upon
which JOTS and LSGC may agree in writing (the “Scope of Work”).
     (b) On or prior to September 1, 2008, LSGC will provide sufficient units of
the Goods identified as the lighting elements in Exhibit A to complete the
construction of the TSB and provide spare modules to insure ongoing performance.
     (c) All purchases of the Goods shall be made in accordance with the terms
of this Agreement and the terms regarding product descriptions, price,
quantities, delivery destinations and shipment dates set forth in each Purchase
Order submitted by JOTS to LSGC. LSGC shall accept Purchase Order submitted in
conformance with this Agreement.
     (e) In no event may any changes be made to the Goods, including without
limitation, any change in material composition of the Goods, and/or change in
the manufacturer of any parts incorporated in the Goods, without JOTS’s prior
written approval and at all times LSGC shall comply with Exhibit A and
Exhibit B. Unless otherwise specified by JOTS all requests for changes must be
received in writing.
 

*   THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE
COMMISSION (THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*******”.





--------------------------------------------------------------------------------



 



     (f) During the Initial Term, unless agreed otherwise, LSGC will be the
exclusive supplier of the Goods, so long as acceptable performance is maintained
as determined in JOTS’s sole discretion.
2. Pricing and Payment.
     (a) Pricing. There are three elements to this Technology Development And
Supply Agreement that will be provided in a phased approach. In phase one, LSGC
shall provide all required engineering design services for the new ball at a
cost of “********”. In phase two, LSGC shall provide the lighting hardware
“Goods” to JOTS at a cost not to exceed “*********”. In phase three, LSGC will
provide technical support services for year one after completion of the Project
at no additional cost. Thereafter, JOTS to determine the level of ongoing
support required. Each of the above phases will be provided independently of
future phases.
     (b) Payment. The phase one initial design fee of “******” will be invoiced
at the commencement of the contract and shall be due in 30 days from invoice
date. The Phase two fees will be invoiced at product delivery and shall be due
and payable within thirty (30) days after receipt of the invoice or by such
other date as set forth in the Purchase Order. *
3. Representations and Warranties.
     (a) LSGC warrants that all Goods delivered in accordance with this
Agreement and the Purchase Orders issued hereunder shall (1) consist of all new
materials, (2) be in conformance with the Specifications, (3) be of good
material and workmanship, (4) be of merchantable quality and free from defect,
and fit for the particular purpose for which they are manufactured and intended,
and (5) be manufactured, packaged, labeled, stored and loaded for shipment in
strict conformity with all applicable federal, state and local statutes, laws,
ordinances, codes and regulations relating thereto. LSGC will also provide a
three year limited warranty for the replacement of LED modules and power
supplies as detailed in Exhibit “D”.
     (b) LSGC will at its expense, perform such tests and inspections of the
Goods as are required to confirm that the Goods conform to the requirements of
this Agreement and the Purchase Orders issued hereunder. If any Goods are found
to be defective in material or workmanship, or otherwise fail to comply with the
warranties set forth above, Purchaser may reject such Goods and rejection will
be effected by notice mailed (e-mail notice shall be sufficient under this
Section 7)) to LSGC within a reasonable period of time after receipt of the
Goods.
4. Promotional Rights
 

*   THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL
TREATMENT TO SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.
OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*******”.

2



--------------------------------------------------------------------------------



 



     LSGC will be allowed to promote the company as the technology integrator to
JOTS on the project, provided that, LSGC will coordinate and obtain prior
approval from JOTS on all promotional activities regarding LSGC’s contribution
to the creation of the TSB.
5. Term and Termination.
     (a) The term of this Agreement shall commence on the date hereof (the
“Effective Date”) and, subject to early termination in accordance with
Section 5(b) below, shall continue for a period of 2 years from the Effective
Date (the “Initial Term”).
     (b) Notwithstanding any other provision of this Agreement, either party may
immediately terminate this Agreement, and/or any Purchase Order by giving
written notice to the other party under the following circumstances:
     (i) If the other party becomes insolvent, or any voluntary or involuntary
petition in bankruptcy or corporate reorganization is filed by or against such
other party, or a receiver is appointed with respect to any other assets of such
other party or liquidation proceeding or its equivalent is commenced by or
against such other party and such matter is not dismissed within sixty (60) days
after filing; or
     (ii) If the other party fails to perform any of the material obligations
under this Agreement or any Purchase Order and such failure is not cured within
thirty (30) days after the defaulting party’s receipt of written notice from the
non-defaulting party requesting a remedy thereof; or,
     (iii) The sale of a controlling interest in or substantially all of the
assets of LSGC.
     (c) Any such termination of this Agreement shall be without prejudice to
any other rights or remedies which any party may have against the other party
arising out of such breach or default and shall not affect any rights or
obligations of any party arising under this Agreement prior to such termination.
Upon termination, LSGC shall provide JOTS with all non-proprietary design
information developed by LSGC for the Project.
6. No Inconsistent Actions. Purchaser shall not do or authorize any third party
to do any act, which would or might invalidate LSGC’s intellectual property or
be inconsistent with the rights, ownership or use (as the case may be) of
intellectual property of LSGC, or impair the rights of LSGC in or to its
intellectual property. Nothing contained herein shall be construed to grant
Purchaser any rights with respect to confidential information or intellectual
property of LSGC, except those rights, which are necessary to carry out the
purposes of this Agreement.

3



--------------------------------------------------------------------------------



 



7. Miscellaneous. Termination of this Agreement shall not relieve the parties
from the obligations that have accrued prior to such termination pursuant to the
provisions of this Agreement. In the performance of its obligations hereunder,
LSGC is acting as an independent contractor. No agency, partnership, joint
venture or other employer-employee relationship, either express or implied, is
intended or created. This Agreement, the Services Agreement, the Purchase Orders
referenced herein and the Exhibits attached hereto constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect thereto. In the event of
any conflict between the terms of this Agreement and the terms of any Purchase
Order, the terms of this Agreement shall control. This Agreement may be amended,
and any provision hereof waived, but only in writing signed by the party against
whom such amendment or waiver is sought to be enforced.
8. Intentionally Omitted
9. Indemnification.
a. By JOTS. With respect to claims against one or both parties by third parties
and/or government agencies insofar as such claim, demand or action is based on a
breach of this Agreement by JOTS, a component made by a supplier selected by
JOTS other than LSGC, or a negligent, reckless or purposeful act by JOTS, JOTS
shall defend, indemnify, and hold harmless LSGC against any liability, cost,
loss, or expense of any kind. JOTS shall have the right to select and control
legal counsel for the defense of any such claim, demand or action and for any
negotiations relating to any such claim, demand or action; however, LSGC shall
have the right to approve any settlement of any such claim, demand or action to
the extent that such settlement imposes any restrictions on LSGC or requires
LSGC to act in any way, such approval to not be unreasonably withheld.
b. By LSGC. With respect to claims against one or both parties by third parties
and/or government agencies insofar as such claim, demand or action is based on a
breach of this Agreement by LSGC, a component or device made by LSGC or by a
supplier selected by LSGC, or a negligent, reckless or purposeful act by LSGC,
LSGC shall defend, indemnify, and hold harmless JOTS against any liability,
cost, loss, or expense of any kind. LSGC shall have the right to select and
control legal counsel for the defense of any such claim, demand or action and
for any negotiations relating to any such claim, demand or action; however, JOTS
shall have the right to approve any settlement of any such claim, demand or
action to the extent that such settlement imposes any restrictions on JOTS or
requires JOTS to act in any way, such approval to not be unreasonably withheld.
10. Insurance. At all times during which the Times Square Ball is being
developed in accordance with this Agreement and for a period of two (2) years
after the installation of such fixture, the parties shall obtain and maintain in
full force the following insurance coverage: (a) worker’s compensation insurance
with no less than the minimum limits required by law; (b) employer’s liability
insurance, with a minimum limit of $500,000 per occurrence; and (c) commercial
general liability insurance, with a minimum limit of $1,000,000 per occurrence
and $2,000,000 total. Such commercial general liability policies shall
(aa) include coverage for liability resulting from Premises/Operations, Products
and Completed Operations, Blanket Contractual Liability (bb) upon request name
the other party as an additional insured; (cc) insure on an occurrence, and not
a claims-made, basis; (dd) be issued by Insurance companies which are reasonably
acceptable; (v) be primary and contributory; and (ee) not cancelable unless
thirty (30) days prior written notice shall have been given to the other party.
Upon request, each party shall provide proof of such insurance to the other
party.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, through their authorized
representatives, have executed this Agreement on the day and year first written
above.

                      LSGC: Lighting Science Group, Inc.       Jamestown One
Times Square, L.P.    
 
                   
By:
  /s/ Govi Rao       By:   /s/ J. Ben Gainey    
 
                   
Name:
  Govi Rao       Name:   J. Ben Gainey    
 
                   
Title:
  CEO       Title:   Vice President of General Partner of    
 
              sole member of general partner    
 
                   

Attachments:

     
Exhibit A:
  Goods
Exhibit B:
  Scope of Work
Exhibit C:
  Intentionally Omitted
Exhibit D:
  Limited Warranty

5



--------------------------------------------------------------------------------



 



EXHIBIT A — Goods
TSB 2008 Specifications
LED Modules
Approximately 432 Hexagon modules
Approximately 240 Pentagon modules
Exact count pending Hudson’s armature design
4 Waterford crystals per LED module
48 Rebel (tentative) LEDs per module
165 Watts input DC power per module (tentative)
LED modules rated to withstand environmental conditions & weather:
120 mph windload
The unit will be designed meet IP65 Ingress protection for water
UV, ozone, etc
Waterford crystals must withstand these conditions, too.
Ball armature
Approximately 12 foot diameter
Not intended to be waterproof
Ventilation
Slots will be engineered into the armature or LED modules
Fan-forced ventilation of the cavity, if necessary
LED power supplies
Located inside ball framework
Possibly located in NEMA enclosures
Possibly distributed a one PSU per LED module
208 VAC 3 phase
Limited to approx 178KW total max (building limitation)
120KW anticipated max input power (tentative)
Remote on/off control via system computer (tentative)
Data system
DMX or Stream data format
If DMX, preferably DMX512A (depends on e:cue capabilities)
Possibly Stream (depends on e:cue capabilities)
E: cue Media servers located in equipment rack in equipment room redundant
servers for on-line automatic failure switchover
E: cue DMX dimmers located in the ball
Ball interior power and data cabling
Exterior rated components
Waterproof to IP65
Diagnostics and system control
On module thermal sensing, for individual module brightness/ shutdown
In-ball thermal sensing, for overall brightness/ shutdown
Internet connection
Software operation monitoring
Software updating
Animation files uploading

1



--------------------------------------------------------------------------------



 



The following will require engineering evaluation before we commit
LED module diagnostics
Power supply on/off control
Power supply on/off sense
Power supply output voltage measurement
Internet reporting of status & failures (email, webpage)
Software
Animation creation, control, and scheduling software by e:cue
Diagnostics software by LSGC
Regulatory
NYC building codes, new (June 2008) fire codes
UL
Maintenance
Quarterly (semi-annual?) exterior inspection
LED module illumination
Crystal condition
Annual December interior inspection
Exterior inspection plus:
Power supply function
Cable and connector integrity
Water sealing integrity
LED modules
Power supply enclosures
Warranty
Three Year Limited Warranty
Spares
5% LED module spares for attic stock
2% power supply spares for attic stock

2



--------------------------------------------------------------------------------



 



EXHIBIT B — Scope of Work

                              Contractual       Supplied   Manufactured      
Installed at Hardware Deliverables   responsibility   Designed by   (purchased)
by   by   Installed by   (location)  
Ball equipment
                       
LED modules
  LSGC   LSGC   LSGC   LSGC   Hudson Scenic   Hudson Scenic
LED (devices)
  LSGC   —   Lumileds   Lumileds   LSGC   LSGC
Crystal mounting hardware
  LSGC   LSGC   LSGC   LSGC   LSGC   LSGC
Power supply system
                       
Power supplies
  LSGC   LSGC   LSGC   LSGC   LSGC   LSGC
Weatherproof enclosures
  LSGC   LSGC & Hudson   LSGC   LSGC   Hudson Scenic   Hudson Scenic
 
Exterior power connectors
  Hudson Scenic   LSGC & Hudson   Hudson Scenic   Hudson Scenic   Hudson Scenic
  Hudson Scenic
 
Exterior data connectors
  Hudson Scenic   LSGC & Hudson   Hudson Scenic   Hudson Scenic   Hudson Scenic
  Hudson Scenic
Data system
                       
Ehternet to DMX gateways
  e:cue   e:cue & LSGC   e:cue   e:cue   e:cue   Hudson Scenic
Ethernet equipment
  e:cue   e:cue & LSGC   e:cue   e:cue   e:cue   Hudson Scenic
Interior cabling
                       
AC wiring
  LSGC   LSGC   LSGC   LSGC   LSGC & Hudson   Hudson Scenic
DC wiring
  LSGC   LSGC   LSGC   LSGC   LSGC & Hudson   Hudson Scenic
Data wiring
  LSGC   LSGC   LSGC   LSGC   LSGC & Hudson   Hudson Scenic
J boxes, terminal blocks
  LSGC   LSGC   LSGC   LSGC   LSGC & Hudson   Hudson Scenic
Mechanical structure (armature)
                       
 
Framework (armature)
  Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic   Landmark   1
Times Square
 
LED module mounts
  Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic
  Hudson Scenic
 
Power supply enclosure mounts
  Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic
  Hudson Scenic
 
Control system mounts
  Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic
  Hudson Scenic
 
Extraction fans (if needed)
  Hudson Scenic   Hudson & LSGC   Hudson Scenic   Hudson Scenic   Hudson Scenic
  Hudson Scenic
 
Waterford crystals
                       
Crystals
  Waterford   Waterford   Waterford   Waterford   Hudson Scenic   Hudson Scenic
 
                        Control system equipment rack (in equipment room(s))

Equipment rack
  e:cue   e:cue & LSGC   Hudson Scenic   Hudson Scenic   Landmark   1 Times
Square
Media servers
  e:cue   e:cue   e:cue   e:cue   Hudson Scenic   Hudson Scenic
Animation design software
  e:cue   e:cue   e:cue   e:cue   e:cue   Hudson Scenic
Animation server software
  e:cue   e:cue   e:cue   e:cue   e:cue   Hudson Scenic
Ethernet equipment
  e:cue   e:cue   e:cue   e:cue   Hudson Scenic   Hudson Scenic

1



--------------------------------------------------------------------------------



 



                              Contractual       Supplied   Manufactured      
Installed at Hardware Deliverables   responsibility   Designed by   (purchased)
by   by   Installed by   (location)  
UPS
  e:cue   e:cue   e:cue   e:cue   Hudson Scenic   Hudson Scenic
Monitor, kybd, mouse, etc
  e:cue   e:cue   e:cue   e:cue   Hudson Scenic   Hudson Scenic
Hardware diagnostic&control sftware
  LSGC   LSGC   LSGC   LSGC   LSGC   Hudson Scenic
 
                       
Other equipment
                       
 
Mast, hoist, rigging
  Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic   Landmark   1
Times Square
 
Drop cables (power and data)
  Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic   Landmark   1
Times Square
AC service panel, conduit, containment
  Mitch   Mitch   Mitch   Mitch   Landmark   1 Times Square
Data conduit, cable containment
  Mitch   Mitch   Mitch   Mitch   Landmark   1 Times Square
 
Power distro
  Hudson Scenic   Hudson Scenic   Hudson Scenic   Hudson Scenic   Landmark   1
Times Square
Internet connection
  LSGC   LSGC   LSGC   LSGC   Mitch   1 Times Square

2



--------------------------------------------------------------------------------



 



EXHIBIT D — Limited Warranty
[To Be Negotiated]

